Case 0:17-cv-61002-JEM Document 73 Entered on FLSD Docket 04/22/2019 Page 1 of 1




                        UNITED STATESDISTRICT COURT FOR THE
                            '
                             SOU THERN DISTR ICT O F FLOIU D A
                                   FortLauderdale D ivision
                 C ase N um ber: I7-6IOOZ-CIV-M AR TINE Z-O TA ZO -M Y ES

  DEN NIS HAYNES,individually,
        Plaintiff,

  VS.

  DO M IN O 'S PIZZA,LLC,
         Defendani.
                                              /

                 OR D ER D EN YIN G PL AIN TIFF'S M O TIO N T O LIFT STA Y

        THISCAUSE camebeforetheCoul'tuponPlaintiffsMotiontoLiftStay (ECFNo.66j.
  Defendantfledaresponseinopposition EECFNo.67jandPlaintifffiledareply (ECFNo.70j.
  Plaintiffalso subsequently filed anoticeofsupplementalauthority,advising thisCoul'tthatthe
  Ninth Circuitissued itsdecision in Roblesv' Domino'sPizza, LLC,CaseNumber17-55504 (the
  çLRoblesAppeal'')LECF No.722.
         This Courtpreviously stayed this m atter pending the Robles Appeal and the Eleventh
  Circuit'sdecision in Winn-Dixie Stores,Inc.p.Gil,Case Number 17-13467 (the LçWinn-Dixie
  Appeal'')(ECFNo.651.NotwithstandingtheRoblesdecision,thisCourtdeniesPlaintiff'smotion
  to lif4thestay in thism atter.TheCoul'tnotesthatthe Winn-DixieAppealisstillpending.A review
  ofthedocketrevealsthatoralargum entswereheld on October4,2018.Accordingly,aftercareful
  consideration ofPlaintiff'sM otion to LiftStay andtherecord in thisaction,itis
         O R D ERED A ND A DJUD G ED th4t
                 Plaintiff'sM otiontoLif'tStay (ECF No.66jisDENIED withoutprejudice.
         2.      ThepartiesshallnotifythisCourtwithintqve(5)daysofthqdecisionin the Winn-
  DixieAppeal.
         DONE AND ORDERED in ChambersatM ia 1, lorida,th'NX dayofAp i1,2019.
                                                               f

                                                    JO SE .M A RTIN EZ
                                                    > 1 D STA TES D ISTR ICT JUD G E
  Copiesprovided to:
  M agistrate Judge Otazo-Reyes
  A 11CounselofRecord
